Name: Commission Regulation (EEC) No 653/83 of 18 March 1983 introducing Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/ 8 Official Journal of the European Communities 23 . 3 . 83 COMMISSION REGULATION (EEC) No 653/83 of 18 March 1983 introducing Community surveillance of imports of certain products originating in Japan information on surveillance to the Commission by the Member States and by introducing a system of regular up-dating of the information sbumitted during previous months ; Whereas it is appropriate at the same time to revise the list of NIMEXE codes of the products subject to surveillance and to consolidate the abovementioned Acts in one Regulation , HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of the products specified in the Annex and originating in Japan are hereby made subject to retrospective Community surveillance in accordance with the procedures set out in Articles 10 ( 1 ) (a ) and 14 of Regulation (EEC) No 288 /82, and in this Regulation . Article 2 Member States shall submit to the Commission infor ­ mation on the number of units and value, expressed in cif prices of imports made . The results of the retrospective surveillance shall be submitted by telex within 20 days following the month in which the imports were made . At the same time, Member States shall submit to the Commission an updating of the information sent during previous months . Article J Annex II to Regulation (EEC) No 288 /82 is hereby amended by the insertion of the Common Customs Tariff headings and the NIMEXE codes of the products named in the Annex followed by the sign ' + ' in the ' EUR' column . Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288 /82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultations within the committee set up under the abovementioned Regulation , Whereas the Commission by Regulations (EEC) No 535/ 81 ( 2), (EEC) No 536/ 81 (') and (EEC) No 537/ 81 (4), as amended by Regulation (EEC) No 3595/ 81 ('), and finally extended by Regulation (EEC) No 3385/82 (6) as well as by Regulations (EEC) No 3543 /82 (7), (EEC) No 3544/82 (8) and (EEC) No 3545/82 (9 ), introduced a retrospective surveillance of imports of a certain number of products originating in Japan ; Whereas it is appropriate to extend the system now in force to the following products the imports of which are often made at relatively low prices , thereby depres ­ sing the price levels and financial results of the Community industry and thereby threatening to cause injury to the Community producers of similar and competing products :  fork lift trucks , for which the market share of the imports into the Community originating in Japan increased from 16,3 % in 1981 to 18,9 % in 1982,  quartz watches , for which the market share of the imports into the Community originating in Japan was at a level of 14,2 % in 1981 ,  high-fidelity equipment, for which the market share of the imports into the Community was at the very high level of 56 % in 1981 ; Whereas it is appropriate to reinforce this surveillance by shortening the period for the submission of the Regulations (EEC) No 535/81 , (EEC) No 536/81 , (EEC) No 537/81 , (EEC) No 3595/81 , (EEC) No 3385/82, (EEC) No 3543/82, (EEC) No 3544/82 and (EEC) No 3545/82 are hereby repealed .;') OJ No L 35 , 9 . 2 . 1982 , p. 1 . n-) OJ No L 54 , 28 . 2 . 1981 , p. 61 . : &lt;) OJ No L 54, 28 . 2 . 1981 , p. 62 . ; 4 ) Of No L 54, 28 . 2 . 1981 , p. 63 . ") Of No L 361 , 16 . 12 . 1981 , p. 9 . : *) OJ No L 356 . 17 . 12 . 1982 , p. 14 . ") OJ No L 371 , 30 . 12 . 1982 , p. 29 . [") 0"i No L 371 , 30 . 12 . 1982 , p. 30 . OJ No L 371 , 30 . 12 . 1982 , p. 31 . Article 5 This Regulation shall enter into force on 1 April 1983 . It shall apply until 31 December 1983 in respect of imports made from 1 January 1983 . 23 . 3 . 83 Official Journal of the European Communities No L 77/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Products Falling under CCT heading No Corresponding to NIMEXE codes Machine tools 84.45 C I a) 84.45-12, 14 , 16 84.45 C II a) 84.45-36 , 37 84.45 ex C V a) 84.45-48 , 51 84.45 ex C VII a) 84.45-64 84.45 ex C XII 84.45-94 Colour television reception 85.15 ex A III b) 2 85.20-20 , 21 , 22, 23 apparatus ¢ Cathode-ray tubes 85.21 ex A III 85.21-10 , 11 , 12 Certain motor vehicles 87.02 ex A I b) 87.02-21 , 23 , 25 Light commercial vehicles 87.02 ex B II a) 2 bb) 87.02-86 Motor cycles ex 87.09 87.09-59 Video tape recorders 92.11 B 92.11-80 Fork-lift trucks 87.07 ex C I 87.07-21 , 24 , 25 , 27 Quartz watches ex 91.01 91.01-21 , 25 High-fidelity equipment 85.14 ex B 85.14-40 , 60 85.15 ex A III b) 2 85.15-18 92.11 A I 92.1 1-10 92.11 A II 92.11-32, 34 , 37 , 39 92.11 A III 92 . 11 -50 92.13 A 92.13-11 , 18